     Case 2:16-cv-06098 Document 341 Filed 10/03/18 Page 1 of 1 PageID #: 3301



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION


BLUESTONE COAL CORPORATION, et al.,

                              Plaintiffs,

v.                                                    CIVIL ACTION NO. 2:16-cv-06098

PINNACLE MINING COMPANY, LLC, et al.,

                              Defendants.

                                    ORDER OF DISMISSAL

        This Court has been advised that the above-styled civil action has been compromised and

settled. Therefore, it is ORDERED that this civil action be, and the same is hereby, DISMISSED

WITH PREJUDICE and retired from the docket of the Court, subject to reopening on motion of

any party, and for good cause shown, within 90 days.

        The parties need not submit any additional proposed dismissal or other final order unless

it is required by law or is necessary under the terms of any agreement resolving this civil action.

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         October 3, 2018
